DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 October 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-8 are allowed as the prior art, alone or in combination, fails to disclose all of the limitations of the claims, especially wherein the clamping member and the brace member define a cavity configured to receive the service plug socket and that reduces in size as the clamping member slides from the open position to the closed position, and wherein, when the service plug socket is inserted in the cavity and the cover assembly is in the closed position, the nesting feature engages with the service plug socket to prevent separation of the cover assembly from the service plug socket
Temmesfeld (US 2014/0057468) is considered the most relevant prior art as it discloses a locking service plug socket enclosure with a lid, clamping member, brace member and a defined cavity.  However, Temmesfeld does not disclose the above noted limitations.
Tanneberger et al. (US 2013/0271079), Rule-Greet et al. (US 2014/0187071) and Wuechner (US 5,934,918) are also considered relevant prior art as each discloses aspects of a service plug socket enclosure.  However, none disclose the above noted limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836